DETAILED ACTION 
This Office Action follows a response filed on December 8, 2021. Claim 12 has been amended; no claims have been cancelled; claims 22-29 have been added.  
In view of amendments and remarks the rejection of claims 12-21 under 35 U.S.C. 103 as being unpatentable as obvious over Bauer et al. (U.S. Patent Application Publication 2007/0213430 A1), the rejection of claims 12-21 under 35 U.S.C. 103 as being unpatentable as obvious over Weizel et al. (U.S. Patent Application Publication 2003/0032711 A1), and the rejection of claims 12-21 under 35 U.S.C. 103 as being unpatentable as obvious over Mayer et al. (U.S. Patent 6,300,403) have been withdrawn.
Claims 12-29 are pending.

Allowable Subject Matter
Claims 12-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 12-29 are allowable over the closest references: Bauer et al. (U.S. Patent Application Publication 2007/0213430 A1), Weizel et al. (U.S. Patent Application Publication 2003/0032711 A1), and Mayer et al. (U.S. Patent 6,300,403). 
The disclosures of Bauer et al., Weitzel et al., and Mayer et al. references resided in §§ 3-5 of the Office Action dated September 14, 2021 are incorporated herein by reference.   

particles of a base polymer, and
at least one vinyl alcohol copolymer,
the water-redispersible polymer powder obtained through the free-radical
polymerization in an aqueous medium of one or more ethylenically-unsaturated monomers to form base polymer particles in the presence of a protective colloid and/or emulsifier followed by drying the resulting aqueous polymer dispersion after addition of a protective colloid as a drying aid, wherein
the drying is carried out with a protective colloid of one or more vinyl alcohol
copolymers comprising a) 80 to 99 mol¾ of vinyl alcohol monomer units, b) 0.5 to 10 mol% of monomer units derived from vinyl esters of unbranched or branched alkyl carboxylic acids having 3 to 18 carbon atoms, c) 0.5 to 10 mol¾ of monomer units derived from ethylenically unsaturated monomers having one or more functional groups selected from the group consisting of carboxylic acid moieties, sulfonic acid moieties, quaternized amine moieties, phosphoric acid moieties, salts thereof, and mixtures thereof, and d) 0 to 5 mol¾ of vinyl acetate monomer units, wherein the values in mol% in each case add up to 100 mol%, as per newly amended claim 12.
As of the date of this Notice of Allowability, The Examiner has not located or
identified any reference that can be used singularly or in combination with another
references including Bauer et al., Weitzel et al., and Mayer et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion it is evident as to why the present claims are
patentable over the prior art.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764